UNITED STATES DISTRICT COURT
                                                                                     May 25, 2021
SOUTHERN DISTRICT OF NEW YORK

 MAPFRE PERU COMPANIA DE SEGUROS
 Y REASEGUROS S.A. ET AL,

                                 Plaintiffs,
                                                            20-cv-5606 (ALC) (DCF)
                     -against-
                                                            ORDER
 M/V AS FORTUNA ET AL,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        The court denies Defendant Fortuna Opco B.V.’s request for a pre-motion conference in
anticipation of a motion to dismiss. (ECF No. 65) Plaintiff and Defendant shall meet and confer
and submit a proposed briefing schedule to the Court by May 31, 2021.

SO ORDERED.

Dated:    May 25, 2021
          New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
